Citation Nr: 1632163	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-11 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northern California Health Care System 
in Mather, California


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred at the [redacted], University of California, between July 25, 2010 and July 28, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to September 2008.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2011 decision of the Department of Veterans Affairs Northern California Health Care System in Mather, California, which denied the Veteran's claim of entitlement to reimbursement for unauthorized medical expenses incurred at the [redacted], University of California, between July 25, 2010 and July 28, 2010.

In March 2015, the Veteran was afforded a video conference hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014 & Supp. 2015).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  Between July 25, 2010 and July 28, 2010, the Veteran was transported by air ambulance and received medical services for a nonservice-connected disability at the [redacted], University of California, a non-VA medical facility for which he incurred medical expenses. 
 
2.  The claim for payment or reimbursement of medical expenses incurred was not received within 90 days of the date the Veteran was discharged from the private hospital and/or had unsuccessfully exhausted all claims for third party payment.
CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency services for a nonservice-connected disability at the [redacted], University of California, between July 25, 2010 and July 28, 2010, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 17.120, 17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to reimbursement for unauthorized medical expenses incurred at the [redacted], University of California ("[redacted]"), between July 25, 2010 and July 28, 2010.  During his hearing, held in March 2015, it was argued that he was transported to this facility following being struck by a motor vehicle while riding his bicycle, that he sustained a severe traumatic brain injury in that accident, that he was essentially incapacitated until after the 90-day time limit had expired for filing his claim, and that the [redacted] failed to send that appropriate paperwork to VA in a timely manner.  

Service connection is currently in effect for a right shoulder disability, right epicondylitis, a left elbow disability, thoracic strain, a right knee disability, right metacarpal phalangeal strain, minor, and migraines.  

During his March 2015 hearing, the Veteran testified that he was not contending that his accident was caused by any of his service-connected disabilities.  

The Veteran does not argue, and the record does not show, that prior authorization was received from the VAMC to seek medical care at the [redacted] between July 25, 2010 and July 28, 2010, nor was an application for authorization made to VA within 72 hours of these treatments. 

For these reasons, in the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services for a nonservice-connected disability at a non-VA facility between July 25, 2010 and July 28, 2010.  

Where pre-authorization has not been approved for medical services, under 38 C.F.R. § 17.120, VA may pay or reimburse the veteran for medical services for a nonservice-connected disability associated with and aggravating a service connected disability.  In this case, the medical services rendered to the veteran were not for the purpose of treating a nonservice-connected disability which was aggravating a service-connected disability.  Accordingly, the criteria for payment or reimbursement by VA for unauthorized medical expenses under 38 U.S.C.A. § 1728, and 38 § C.F.R. § 17.120, are not met.  

Alternatively, reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728.  However, the care and services rendered are not shown to have been for an adjudicated service-connected disability, or for a nonservice-connected disability associated with, and held to be aggravating, an adjudicated service-connected disability.  The Veteran does not have a total disability, permanent in nature, resulting from a service- connected disability.  He is not shown to have been participating in a rehabilitation program and to have been medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i).  Therefore, the requirements of 38 U.S.C.A. § 1728 are not shown to have been met.  See also 38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

Finally, the Board notes that the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 (West 2014 & Supp. 2015); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On July 12, 2000, VA published an interim final rule establishing regulations implementing 38 U.S.C.A. § 1725.  66 Fed. Reg. 36,467, 36,472.  

Those interim regulations are now final, and are codified at 38 C.F.R. § 17.1000-100 8 (2015).  

The ability of the Board to grant the claim on this basis is, unfortunately, highly limited 

To be eligible for reimbursement under this authority, all of the following conditions must be satisfied: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 
 
(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002.

In June 2011, the VAMC denied the claim.  In October 2013, following further review, the VAMC affirmed its original denial of claim, stating that the claim for payment or reimbursement of medical expenses was not timely filed. 

Under 38 U.S.C.A. § 1725, a claim for payment or reimbursement must be filed within 90 days after the latest of (1) the date the veteran was discharged from the facility that furnished the emergency treatment, or (2) the date the veteran finally exhausted action to obtain payment or reimbursement for payment from a third party.  See 38 C.F.R. § 17.1004(d).  

In this case, the RO's documentation indicates that the Veteran's claim was received on January 25, 2011.  See e.g., Clinical Tracking Record, dated in January 2014; Statement of the Case, dated in February 2014.  This is well after 90 days from the Veteran's date of discharge from the [redacted] on July 28, 2010, and there is no indication that claims were made to any third party.  Although a much longer time limit for filing a claim applies under 38 U.S.C.A. § 1728, as set forth in 38 C.F.R. § 17.126, the Veteran does not meet the basic eligibility requirements under 38 U.S.C.A. § 1728, as discussed above. 

Accordingly, the Board finds that payment or reimbursement by VA for medical services at the [redacted] between July 25, 2010 and July 28, 2010, under 38 U.S.C.A. §§ 1725 and 1728 and 38 C.F.R. §§ 17.120 and 17.1002, is not warranted.  38 U.S.C.A. § 5107(b).

To the extent that the Veteran has asserted that [redacted] personnel are to blame for the untimely filing of his claim, such acts by third parties do not provide a basis for reimbursement.  See e.g., Shields v. Brown, 8 Vet. App. 346, 351 (1995) (inaccurate advice would not create any legal right to benefits where such benefits are otherwise precluded).  The Veteran has also asserted that he could not file a claim because he was physically incapacitated.  For both arguments, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The Court of Appeals for Veterans Claims has held that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); see also Davenport v. Principi, 16 Vet. App. 522 (2002); Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).  The claim for payment or reimbursement lacks legal merit, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

As a final matter, on November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100  et seq.) became law with significant changes in VA's duty to notify and assist.  Regulations implementing the VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In this case, however, there is no indication in the VCAA that Congress intended the act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In the circumstances of this case, there is no further duty to notify or to assist.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


